Case 8:18-cv-02838-SCB-JSS Document 21-1 Filed 06/06/19 Page 1 of 7 PageID 149




                       Exhibit A
Case 8:18-cv-02838-SCB-JSS Document 21-1 Filed 06/06/19 Page 2 of 7 PageID 150
Case 8:18-cv-02838-SCB-JSS Document 21-1 Filed 06/06/19 Page 3 of 7 PageID 151
Case 8:18-cv-02838-SCB-JSS Document 21-1 Filed 06/06/19 Page 4 of 7 PageID 152
Case 8:18-cv-02838-SCB-JSS Document 21-1 Filed 06/06/19 Page 5 of 7 PageID 153
Case 8:18-cv-02838-SCB-JSS Document 21-1 Filed 06/06/19 Page 6 of 7 PageID 154
Case 8:18-cv-02838-SCB-JSS Document 21-1 Filed 06/06/19 Page 7 of 7 PageID 155
